DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/17/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/17/2021. In particular, original Claim 21 been amended to recite a combination of limitations not previously presented, while newly added claims 41-50 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 41 is objected to because of the following informalities: Claim 41 recites “formulae (Ia)”. Applicants are advised to amend this phrase to recited “formula (Ia)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 42 recites Formulas ((Ia-5), (Ia-6), (Ia-7), (Ia-8), (Ia-9), and (Ia-10), i.e.

    PNG
    media_image1.png
    174
    330
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    198
    362
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    245
    332
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    245
    355
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    222
    346
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    171
    368
    media_image6.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 42 depends from claim 41 and claim 41 recites the formula:

    PNG
    media_image7.png
    163
    332
    media_image7.png
    Greyscale
.
From the definition of R1 in claim 41, it is unclear how one obtains four (4) fused rings comprising the substituent R1 as found in Formulas ((Ia-5), (Ia-6), (Ia-7), (Ia-8), (Ia-9), and (Ia-10) recited in claim 42.

Claim 50 recites Formulas (IIa-4) and (IIa-5), i.e.

    PNG
    media_image8.png
    186
    332
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    200
    317
    media_image9.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 50 depends from claim 21 and claim 21 recites the formulas (II), (III), (IV), (V), (VI), (VII) and (IX). These 1. From the definition of R1 in claim 21, it is unclear how one obtains four (4) fused rings comprising the substituent R1 as found in Formulas (IIa-4) and (IIa-5) recited in claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 29-33, and 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2014/0249308).

Regarding claim 21, Parham et al discloses the following compound ([0030] – Formula (11)):

    PNG
    media_image10.png
    285
    370
    media_image10.png
    Greyscale
,
where X is CR, where R is H ([0012] and [0032]); Ar1 is an aromatic ring system having 5 to 24 aromatic ring atoms and which contains no more than two (2) aromatic 6-membered rings condensed together ([0010]). Thus, the disclosure of the reference encompasses Ar1 groups such as benzene and naphthalene. 

, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
From the discussion above, the reference discloses a compound encompassed by recited Formula (IV), i.e.

    PNG
    media_image13.png
    174
    369
    media_image13.png
    Greyscale
,
where R1 is benzene or naphthalene, L1 is a bond, and X is CR1, where R1 is H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



    PNG
    media_image14.png
    262
    364
    media_image14.png
    Greyscale
,
where R1 is benzene, L1 is a bond, and X is CR1, where R1 is H.

Regarding claim 30, Parham et al teaches all the claim limitations as set forth above. From the discussion above, where R is benzanthracene, the reference discloses a compound encompassed by recited Formula (V-5), i.e.

    PNG
    media_image15.png
    284
    353
    media_image15.png
    Greyscale
,
where R1 is benzene, L1 is a bond, and X is CR1, where R1 is H.



    PNG
    media_image16.png
    198
    458
    media_image16.png
    Greyscale
,
where R1 is benzene, L1 is a bond, and X is CR1, where R1 is H.

Regarding claim 32, Parham et al teaches all the claim limitations as set forth above. From the discussion above, where R is benzanthracene, the reference discloses a compound encompassed by recited Formula (V-16), i.e.

    PNG
    media_image17.png
    207
    423
    media_image17.png
    Greyscale
,
where R1 is benzene, L1 is a bond, and X is CR1, where R1 is H.

Regarding claim 33, Parham et al teaches all the claim limitations as set forth above. From the discussion above, where R is anthracene, the reference discloses a compound encompassed by recited Formula (IVa), i.e.

    PNG
    media_image18.png
    180
    450
    media_image18.png
    Greyscale
,
where R1 is benzene, L1 is a bond and the integers k, m, and n are zero (0).

Regarding claim 35, Parham et al teaches all the claim limitations as set forth above. The reference does not discloses an oligomer, polymer or dendrimer comprising the compound as recited in the present claim. 
The reference discloses that a preferred process for forming an organic electroluminescent device is one where one or more of the layers are produced from solutions such as by spin coating or desired printing processes ([0065]). The reference further discloses that such processes are suitable in particular for oligomers, dendrimers and polymers ([0065]). 
In light of this disclosure it would have been obvious for one of ordinary skill in the art to utilize the disclosed compound in the form of a polymer, oligomer, or dendrimer in order to form an organic electroluminescent device by methods such as spin coating or printing with a reasonable expectation of success.

Regarding claim 36, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the disclosed compound is utilized as a matrix material for an emitting compound such as a phosphorescent emitter in a light emitting layer of an organic electroluminescent device ([0052]-[0054]). Accordingly, the reference discloses a composition comprising the disclosed compound and a phosphorescent emitter.



Regarding claim 38, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a process of preparing the disclosed compound comprising reacting a compound comprising an aromatic valerolactam with at one structural element comprising two (2) fused aromatic rings, e.g. Page 47 disclosed Scheme 4 in which the aromatic valerolactam is reacted with a compound comprising Ar1, i.e. a compound comprising a naphthalene group.

Regarding claims 39-40, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device comprising the disclose compound.
	
Regarding claim 49, Parham et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the following compound:

    PNG
    media_image13.png
    174
    369
    media_image13.png
    Greyscale
,
1 is benzene, L1 is a bond and X is CR1, where R1 is H. Thus, the reference does not disclose a compound given by Formula (II-1), i.e.

    PNG
    media_image19.png
    207
    235
    media_image19.png
    Greyscale
.
However, the compound of the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 50, Parham et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the following compound:

    PNG
    media_image13.png
    174
    369
    media_image13.png
    Greyscale
,
where R1 is benzene, L1 is a bond and X is CR1, where R1 is H. Thus, the reference does not disclose a compound given by Formula (IIa-1), i.e.

    PNG
    media_image20.png
    199
    319
    media_image20.png
    Greyscale
.
However, the compound of the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention. 




    PNG
    media_image10.png
    285
    370
    media_image10.png
    Greyscale
,
where X is CR, where R is H ([0012] and [0032]); Ar1 is an aromatic ring system having 5 to 24 aromatic ring atoms and which contains no more than two (2) aromatic 6-membered rings condensed together ([0010]). Thus, the disclosure of the reference encompasses Ar1 groups such as benzene and naphthalene. R is disclosed as an aromatic ring system having 5 to 60 aromatic ring atom ([0012]). Such ring systems are disclosed as benzanthracene ([0022]), i.e.
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
From the discussion above, the reference discloses the compound 

    PNG
    media_image15.png
    284
    353
    media_image15.png
    Greyscale
,
where R1 is benzene, L1 is a bond, and X is CR1, where R1 is H.
	In the instant claim for the fused ring system, i.e.

    PNG
    media_image21.png
    104
    178
    media_image21.png
    Greyscale
,
R1 is H which substituted by one or more R2 radicals. The group R2 encompasses CR3=C(R3)2, where R3 is H, and two (2) substituents together define a mono-aromatic ring system. Thus, the claims encompass compounds where two (2) substituents R2 form a benzene fused to the above ring system to obtain benzanthracene ([0022]), i.e.
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
Thus, Formula (Ia) in the instant claim encompasses the compound

    PNG
    media_image22.png
    189
    347
    media_image22.png
    Greyscale
.
Accordingly, the reference discloses an isomer of recited Formula (Ia) - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.


Regarding claim 42, Parham et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of Formula (Ia-4) compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 43, Parham et al teaches all the claim limitations as set forth above. The reference does not discloses an oligomer, polymer or dendrimer comprising the compound as recited in the present claim. 
The reference discloses that a preferred process for forming an organic electroluminescent device is one where one or more of the layers are produced from solutions such as by spin coating or desired printing processes ([0065]). The reference further discloses that such processes are suitable in particular for oligomers, dendrimers and polymers ([0065]). 


Regarding claim 44, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the disclosed compound is utilized as a matrix material for an emitting compound such as a phosphorescent emitter in a light emitting layer of an organic electroluminescent device ([0052]-[0054]). Accordingly, the reference discloses a composition comprising the disclosed compound and a phosphorescent emitter.

Regarding claim 45, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a preferred process for forming organic electroluminescent device is one where one or more of the layers are produced from solutions such as by spin coating or desired printing processes ([0065]). In light of this disclosure, the reference discloses a formulation comprising the disclosed compound and a solvent.

Regarding claim 46, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a process of preparing the disclose compound comprising reacting a compound comprising an aromatic valerolactam with at one structural element comprising two (2) fused aromatic rings, e.g. Page 47 disclosed Scheme 4 in which the aromatic valerolactam is reacted with a compound comprising Ar1, i.e. a compound comprising a naphthalene group.

Regarding claims 47-48, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device comprising the disclose compound.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 and 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the claim amendments, the double patenting rejection as set forth in the previous Office Action is hereby withdrawn.

Applicants’ arguments regarding unexpected results of the instantly claimed compounds is not found to be persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to Table1 to 3 presented on Pages 148-152 of the instant Specification.  Table 1 on Page 150 of the instant Specification discloses Comparative Example C1 comprising a combination of the comparative compound COMP and LiQ in the electron transport layer and compare this example to Inventive Examples I2-I6 comprising a combination of LiQ and inventive compounds 7, 7g, 7j, 7d, and 7l as the valerolactam compounds encompassed by claim 21. 


    PNG
    media_image23.png
    83
    199
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    128
    167
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    117
    159
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    146
    164
    media_image26.png
    Greyscale
, and 
    PNG
    media_image27.png
    152
    182
    media_image27.png
    Greyscale

are outside the scope of Formula (Ia) recited in claim 41. Accordingly, Tables 1 and 2 of the instant Specification are not applicable to claim 41.

Regarding claim 21, it is noted that the while the comparison of the comparative example to the inventive examples is a proper side-by-side comparison, the inventive examples are not commensurate in scope with the scope of the claims for the following reasons. 

Claim 21 encompasses innumerable valerolactam compounds, while Inventive Examples I2 to I6 exemplify five (5) compounds encompassed by claim 21. Accordingly, it is unclear if the obtained U1000, CD1000, PE1000, and EQE1000 results presented in Table 2 of the instant Specification are indicative of all compounds encompassed by claim 21 or only for the particular compounds exemplified in the inventive examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767